Citation Nr: 0928230	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
January 1968.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2005 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to recognition as the 
Veteran's surviving spouse for the purposes of Department of 
Veterans Affairs death benefits.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in November 
1989.

2.  There is no evidence demonstrating there was a legal 
impediment to the November 1989 marriage.

3.  The appellant was the lawful spouse of the Veteran at the 
time of his death.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits have been met.  38 U.S.C.A. §§ 101(3), 
103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2008).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person. 38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2008).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.50 (2008). A wife is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j); 3.50(a) (2008).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j).

The appellant contends that she is entitled to VA death 
benefits based upon her status as the surviving spouse of the 
Veteran.  She acknowledges that she and the Veteran had each 
been married to other people prior to marrying each other, 
but asserts that both she and the Veteran were legally 
divorced from their prior spouses at the time she and the 
Veteran married in November 1989.  In support of her claim, 
she points to the Veteran's August 2002 death certificate, 
which lists the Veteran's marital status as "married," and 
lists the appellant as both the informant of his death and as 
the Veteran's surviving spouse.

A November 1989 marriage certificate shows that at the time 
the Veteran and the appellant were married, the appellant was 
using the surname of her most recent husband.  Although the 
appellant is unable to recall the exact date as of which she 
and her previous husband were divorced, she asserts that the 
divorce took place prior to her November 1989 marriage to the 
Veteran.  She further asserts that although she had not 
changed her name, she and her prior husband were indeed 
divorced.  The Board agrees that the fact that she was using 
the surname of her most recent husband does not demonstrate 
that she was legally married to the prior husband at the time 
of the November 1989 marriage to the Veteran.

As there is no evidence demonstrating that the Veteran and 
the appellant were not legally divorced from their prior 
spouses at the time of their November 1989 marriage, the 
Board finds no evidence of any legal impediment to the 
November 1989 marriage.  In addition, as the Veteran's August 
2002 death certificate lists his marital status as 
"married," and lists the appellant as both the informant 
and the Veteran's surviving spouse, and there is no other 
evidence demonstrating that the appellant and the Veteran 
were not married at the time of the Veteran's death in August 
2002, the Board concludes that the appellant is entitled to 
recognition as the Veteran's surviving spouse for the 
purposes of pursuing entitlement to VA death benefits.  
Significantly, there is no evidence suggesting either that 
the Veteran and the appellant were not legally married, or 
that they were no longer married at the time of his death.  
The Board has resolved all reasonable doubt in favor of the 
claimant in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

The appellant is entitled to recognition as the Veteran's 
surviving spouse.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


